SCHALL, Circuit Judge.

ORDER

Upon consideration of SNR Roulements’ unopposed motion to voluntarily dismiss 01-1314, SKF USA Inc. et al.’s unopposed motion to voluntarily dismiss 01-1334, and the United States and The Torrington Company’s responses to this court’s February 17, 2004 letter,
IT IS ORDERED THAT:
(1) The stay of proceedings is lifted and the motions to dismiss 01-1314, -1334 are granted. All- sides shall bear their own costs in 01-1314, -1334.
(2) The revised official captions are reflected above.
(3) The United States’ and The Torrington Company’s opening briefs in 01-1327, -1341 are due within 60 days of the date of filing of this order.
(4) Any response briefs are due within 40 days of the latter date of service of the appellants’ opening briefs.
(5) The appellants’ reply briefs are due within 25 days of the latter date of service of the response briefs.